      Case 1:18-cv-12223-NMG Document 92 Filed 10/08/20 Page 1 of 5



                    United States District Court
                      District of Massachusetts

                                    )
Che Blake Sosa,                     )
                                    )
          Plaintiff,                )
                                    )
          v.                        )     Civil Action No.
                                    )     18-12223-NMG
Massachusetts Department of         )
Correction et al.,                  )
                                    )
          Defendants.               )



                          MEMORANDUM & ORDER

GORTON, J.

     In October, 2018, Che Blake Sosa (“Mr. Sosa”), pro se,

brought an action against the Department of Correction (“the

DOC”) and various current and former employees of the DOC

alleging, inter alia, that he has been subjected to excessive

force, namely that he has been placed in painful, behind-the-

back restraints when transported throughout MCI Cedar Junction,

the facility in which he is incarcerated.       In February, 2019,

Mr. Sosa filed a pro se motion for preliminary injunction,

asking that this Court require the defendants to use waist

chains instead of behind-the-back restraints.

     In September, 2019, this Court held a hearing on the

motion, at which it appointed counsel to represent Mr. Sosa.

Appointed counsel subsequently filed a motion to order the DOC


                                  -1-
        Case 1:18-cv-12223-NMG Document 92 Filed 10/08/20 Page 2 of 5



to cease using upon Mr. Sosa painful behind-the-back restraints

(Docket No. 70).      In March, 2020, this Court, in the interest of

docket management, denied plaintiff’s pro se motion for a

preliminary injunction (Docket No. 6) but informed counsel that

the Court would construe the motion more recently filed by

plaintiff’s counsel (Docket No. 70) as a motion for preliminary

injunction (Docket No. 75).

       The Court has held two status conferences on the pending

motion, the latter of which was held on October 2, 2020, and at

which the Court allowed the motion, in part, and denied it, in

part.    Because the case has experienced a convoluted history,

however, the Court deems it necessary to further explain that

Order in writing.

  I.     Background

       Mr. Sosa has been convicted on multiple counts of

aggravated rape and related offenses and has been sentenced to

over 95 years of incarceration.        During incarceration, Mr. Sosa

has also been found guilty of several disciplinary infractions,

including stabbing correctional officers with makeshift weapons,

threatening other DOC staff members and attempted escape.               In

response, the DOC has implemented unprecedented security

precautions with respect to Mr. Sosa, including the use of rear

knuckle-to-knuckle restraints when transporting Mr. Sosa

throughout the facility.

                                    -2-
      Case 1:18-cv-12223-NMG Document 92 Filed 10/08/20 Page 3 of 5



     Mr. Sosa suffers from a severe shoulder condition which

reduces his range of motion and purportedly causes him severe

pain when he is restrained knuckle-to-knuckle behind his back in

standard handcuffs, which is the reason he filed this action to

enjoin the DOC from using such restraints.       Although the DOC had

used those standard restraints upon Mr. Sosa for several years,

beginning in February, 2020, the DOC has used a modified

handcuffing procedure and ultimately designed and put into use

custom handcuffs that allow Mr. Sosa’s arms to be shackled at,

or just behind, his hips.     The DOC contends that this procedure

presents the appropriate balance between reducing the strain on

Mr. Sosa’s shoulders but still providing enough restraint to

ensure the safety of the DOC officers and staff.

     In early Spring, 2020, to assess the suitability of the

custom handcuffs, the Court directed the DOC to have an

independent orthopedic doctor evaluate the new method of

restraint.   Due, in part, to the COVID-19 pandemic, the DOC was

unable to obtain such an evaluation for several months, causing

the Court to delay ruling on plaintiff’s motion.        In late

September, 2020, however, the DOC arranged for an orthopedic

doctor to examine (remotely) the impact of the custom handcuffs

on Mr. Sosa’s shoulders.    After that examination, the appointed

doctor concluded that the custom handcuffs are an improvement

from the standard handcuffing method, reduce the rotation and

                                  -3-
      Case 1:18-cv-12223-NMG Document 92 Filed 10/08/20 Page 4 of 5



stretching of the shoulders and, therefore, alleviate to some

degree the pain to Mr. Sosa.

     To discuss those conclusions, the Court held a status

conference on October 2, 2020, at which plaintiff conceded that

the custom handcuffs significantly reduce the pain to Mr. Sosa’s

shoulders but, at the same time, complained that the pain was

not entirely relieved.    The DOC responded that it cannot, and is

not required to, ensure that Mr. Sosa will experience no pain

when restrained during transportation.       The DOC submitted that

it has, however, made reasonable accommodations to avoid causing

Mr. Sosa undue pain by providing custom handcuffs that,

according to an independent orthopedic doctor, significantly

reduce the rotation and stretching of Mr. Sosa’s shoulders.

     Having considered the medical examination and the written

and oral arguments of counsel, the Court directed the DOC to

continue to use the custom handcuffs on Mr. Sosa but otherwise

denied plaintiff’s motion (Docket No. 70).       The Court concludes

that the custom handcuffs represent a reasonable accommodation

that avoids a substantial risk of causing Mr. Sosa undue harm

while still allowing the DOC to maintain safety and security for

its officers.   Furthermore, because the DOC used the custom

handcuffs upon Mr. Sosa for an extended period of time and has

agreed to continue to use them, the Court will not enter the



                                  -4-
      Case 1:18-cv-12223-NMG Document 92 Filed 10/08/20 Page 5 of 5



requested preliminary injunction with respect to the use of rear

restraints upon Mr. Sosa.

                                 ORDER

     Accordingly, based on the foregoing, plaintiff’s motion

(Docket No. 70) is,

  1) to the extent that it is treated as a motion for
     preliminary injunction, DENIED; but

  2) to the extent it seeks an order from this Court to compel
     the DOC to stop using upon Mr. Sosa standard behind-the-
     back restraints, ALLOWED.

     The Department of Correction is directed to continue to use

the modified handcuffs that have been designed to allow Mr.

Sosa’s arms to be shackled at, or just behind, his hips.

     Counsel are to submit a joint status report with respect to

the implementation of this Order on or before December 31, 2020.



So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated October 8, 2020




                                  -5-
